Citation Nr: 1441239	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction of the disability evaluation for service-connected post-traumatic stress disorder (PTSD) from 50 percent to 30 percent, effective April 6, 2009, was proper.


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to March 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part, granted service connection for residual cognitive dysfunction including headaches and tinnitus related to traumatic brain injury, with an evaluation of 70 percent, effective April 6, 2009.  The RO also decreased the 50 percent evaluation for PTSD with cognitive disorder, to 30 percent disabling, effective April 6, 2009.


FINDINGS OF FACT

1.  An October 2009 rating decision reduced the evaluation for the Veteran's service-connected PTSD with cognitive disorder from 50 percent to 30 percent, effective April 6, 2009.

2.  The October 2009 rating decision awarded service connection for residual cognitive dysfunction including headaches and tinnitus related to traumatic brain injury, and granted an initial 70 percent rating, increasing the Veteran's overall disability evaluation from 80 percent to 90 percent, effective April 6, 2009.

3.  The 50 percent evaluation for PTSD with cognitive disorder, in effect prior to April 6, 2009, was based in part, on symptoms of cognitive impairment.

4.  As of April 6, 2009, symptoms of cognitive impairment were determined to be due to separately service-connected residuals of traumatic brain injury.  



CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected PTSD with cognitive disorder from 50 percent to 30 percent, effective April 6, 2009, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.14, 4.126, 4.124(a), Diagnostic Code 8045, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  However, as discussed below, the provisions of 38 C.F.R. § 3.105(e)-(i) are not applicable in the instant case.  In any event, the Veteran was provided a notice letter in September 2009, which included information as to how VA determines a disability rating, and has been afforded ample opportunity and time to participate in the adjudication of the instant claim.

Analysis

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  However, where there is no reduction in the amount of compensation payable to a beneficiary, the provisions of 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the Board notes that neither a rating proposing the reduction at issue nor accompanying notice were sent; however, it was also not required.  In this regard, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, the procedural protections afforded under 38 C.F.R. 
§ 3.105(e) are not for application.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty day's notice before making a disability rating decision effective if the decision did not reduce the overall compensation paid to the veteran).  See also VAOPGCPREC 71-91 (Nov. 7, 1991).  

In the decision issued in October 2009, the RO reduced the evaluation of PTSD with cognitive disorder to 30 percent effective April 6, 2009, based on a determination that the symptomatology on which the previous 50 percent evaluation was based, specifically the Veteran's symptoms of cognitive impairment, were more appropriately evaluated under the diagnostic criteria for traumatic brain injury (TBI).  Thus, the PTSD was rated on his symptomatology other than cognitive dysfunction.  The October 2009 decision also granted service connection for residual cognitive dysfunction including headaches and tinnitus related to TBI, and assigned an initial evaluation of 70 percent, effective April 6, 2009, which resulted in an overall increase in the Veteran's total disability compensation.  At the time of the October 2009 rating decision, the Veteran was in receipt of a combined evaluation of 80 percent; as a result of this decision, the Veteran's combined disability evaluation was increased to 90 percent, effective April 6, 2009.  See October 29, 2009 Rating Decision and Code Sheet. Thus, the overall effect of the October 2009 decision was to increase the Veteran's combined disability evaluation.  That being the case, the notice as described under 38 C.F.R. § 3.105(e) was not required in the instant case.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344 (2013).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 50 percent disability rating was effective March 26, 2008, less than five years before the reduction took effect on April 6, 2009.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply; and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  Nevertheless, the Court noted in Brown v. Brown , that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  5 Vet. App. 413, 420-21 (1993).  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.  

In the instant case, the Veteran was initially service-connected for PTSD with cognitive disorder in a July 2008 rating decision, and assigned an initial evaluation of 50 percent, effective March 26, 2008, the day after his release from service.  The RO based the assigned 50 percent evaluation on evidence in the service treatment records, which included complaints of cognitive disturbances since an improvised explosive device (IED) attack in 2003; the results of a cognitive/language evaluation conducted in March 2007 showing mild cognitive deficits; findings in 2007 of depression, anxiety, cognitive disorder, and head injury; and Physical Evaluation Board (PEB) findings from January 2008, indicating that the Veteran was unfit for military service due to cognitive disorder compounded by PTSD following traumatic brain injury and exposure to several stressors.  The initial 50 percent evaluation was also based on findings from a July 2008 VA psychological examination, during which the Veteran was diagnosed with PTSD and cognitive disorder not otherwise specified (NOS).  The RO also noted in the July 2008 rating decision that the Veteran was being assigned a 50 percent evaluation as the minimum evaluation for a mental disorder that develops in service as a result of a highly stressful event severe enough to bring about the release from active military service.

However, in April 2009, the Veteran filed a claim for service connection for a traumatic brain injury (TBI).  As noted above, in an October 2009 rating decision, the RO granted service connection for residual cognitive dysfunction including headaches and tinnitus related to TBI, and assigned an initial evaluation of 70 percent, effective April 6, 2009, including the evaluation for his cognitive symptoms in this disability evaluation as opposed to the evaluation for his PTSD.  In the same decision, the RO also decreased the evaluation for the already service-connected PTSD with cognitive disorder to 30 percent, effective April 6, 2009.  In essence, there was no finding that the Veteran had improved, rather, his symptomatology of cognitive impairment was simply re-assigned to a different Diagnostic Code under the TBI provisions to provide him with a higher overall evaluation. See generally Butts v. Brown, 5 Vet.App. 532, 539 (en banc) (1993). 

The RO's decision was based on findings from VA PTSD and TBI examinations conducted in October 2009, during which the Veteran reported symptoms of PTSD, including depression, less pleasure in life, low energy, low motivation, concentration problems, sleep difficulties, reduced appetite, reduced self-esteem, feelings of worthlessness, vague outlook on the future, emotional detachment, marital problems, generalized arousal, and exaggerated startle response.  He also reported migraine headaches, and reported and demonstrated cognitive dysfunction, such as attention, word-finding and memory deficits, difficulty concentrating, and difficulty with executive functions, on formal testing.  The Veteran's Axis I diagnoses on PTSD examination were PTSD chronic caused by combat stress, Cognitive Disorder NOS caused by TBI, and Depressive Disorder NOS.  The examiner noted that the Veteran's cognitive disorder symptoms are influenced by both the TBI and the Veteran's PTSD and depression.  However, he concluded that it is not possible to definitively separate the influence of each condition.

Based on the results of the October 2009 examinations, the RO evaluated the Veteran's reported cognitive dysfunction, migraine headaches (previously separately rated), and tinnitus (previously separately rated), as residuals of his TBI, and assigned him one single 70 percent rating under Diagnostic Code 8045.  However, since the Veteran's cognitive dysfunction was used to support a 70 percent evaluation for TBI residuals, the RO was not able to consider the cognitive dysfunction in the evaluation criteria for the Veteran's PTSD.  This is consistent with VA's policy of avoiding "pyramiding", which is defined as evaluating the same disability under various diagnoses.  The evaluation of the same disability or symptomatology under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  

TBI injuries do provide an exception to this general rule.  Specifically, if there is an overlap of manifestations of conditions evaluated under the table titled ''Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code, two separate ratings may be assigned.  However, the regulations caution that more than one evaluation should not be assigned based on the same manifestations.  Therefore, if the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. See 38 C.F.R. § 4.124a , Diagnostic Code 8045, Note 1.  In layman's terms, this means that two ratings may be assigned, but only if the symptoms of the psychiatric condition can be clearly separated from the TBI specific cognitive impairment.
As noted above, the PTSD examiner concluded that it is not possible to definitively separate the influence of the Veteran's PTSD and TBI on his cognitive dysfunction.  Therefore, although the Veteran has been separately compensated by maintaining a 30 percent rating under Diagnostic Code 9411, for the majority of his psychiatric symptoms, he cannot be given an evaluation based on cognitive impairment for both his residuals of TBI and PTSD.  

Therefore, in the instant case, resolving all doubt in the Veteran's favor, the Board finds, as the RO did, that the Veteran's cognitive impairment, previously considered as manifestations of the Veteran's service-connected PTSD with cognitive disorder, and which previously served as the basis for a 50 percent evaluation for PTSD with cognitive disorder, is more appropriately evaluated as a symptom of his TBI and, in fact, these symptoms were considered by the RO when assigning an initial evaluation of 70 percent for residuals of TBI.  See October 2009 rating decision. 
Allowing consideration of such symptomatology in maintaining the 50 percent evaluation previously in effect for PTSD with cognitive disorder would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that the reduction in the evaluation for service-connected PTSD with cognitive disorder to a 30 percent evaluation was proper.

As noted above, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown at 421.

The Board notes that the RO does not contend that the Veteran has demonstrated improvement in his condition.  Rather, as noted, they considered the Veteran's cognitive dysfunction, in conjunction with his migraine headaches and tinnitus, to support a 70 percent evaluation for residuals of TBI, and allowed him to continue with a separate 30 percent evaluation for PTSD.  With this change, the separate evaluations of 50 percent for PTSD with cognitive disorder, 30 percent for migraine headaches, and 10 percent for tinnitus, which combined to 80 percent, went to a single evaluation of 70 percent for TBI with cognitive dysfunction, headaches and tinnitus, and a separate 30 percent evaluation for PTSD, which resulted in an 90 percent combined evaluation.  This in effect, represents a worsening of the Veteran's disability, in that he now has a higher combined evaluation of 90 percent.


ORDER

The reduction of the disability evaluation for the Veteran's service-connected PTSD with cognitive disorder from 50 percent to 30 percent, effective April 6, 2009, was proper.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


